                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

    ELWOOD ROSS,                             )
                                             )
                        Petitioner,          )
                                             )
                 v.                          )      C.A. No. 16-850 (MN)
                                             )
    CLAIRE DEMATTEIS, Commissioner,          )
    Delaware Department of Corrections, DANA )
    METZGER, Warden, and ATTORNEY            )
    GENERAL OF THE STATE OF                  )
    DELAWARE,                                )
                                             )
                                     1
                        Respondents.         )

                                 MEMORANDUM OPINION 2


J. Brendan O’Neill, Office of Defense Services for the State of Delaware, Wilmington, Delaware.
Attorney for Petitioner.

Brian L. Arban, Deputy Attorney General, Delaware Department of Justice, Wilmington,
Delaware. Attorney for Respondents.




September 24, 2019
Wilmington, Delaware




1
         Commissioner Claire DeMatteis and Warden Dana Metzger have replaced former
         Commissioner Robert M. Coupe and former Warden David Pierce, original parties to the
         case. See Fed. R. Civ. P. 11(d).
2
         This case was re-assigned to the undersigned’s docket on September 20, 2018.
NOREIKA, U.S. DISTRICT JUDGE

        Pending before the Court is a Petition for a Writ of Habeas Corpus Pursuant to 28 U.S.C.

§ 2254 (“Petition”) filed by Petitioner Elwood Ross (“Petitioner”). (D.I. 2). The State filed an

Answer in opposition, to which Petitioner filed a Reply. (D.I. 12; D.I. 18). For the reasons

discussed, the Court will dismiss Petitioner’s § 2254 Petition.

I.      BACKGROUND

        On June 21, 2011, Petitioner pleaded guilty to trafficking in cocaine (10 to 50 grams) and

DUI. (D.I. 12 at 2). On that same day, the Superior Court sentenced Petitioner to a total of twenty-

five years and six months at Level V incarceration, suspended after seven years for probation.

(D.I. 12 at 2). Petitioner did not file a direct appeal.

        On August 22, 2011, Petitioner filed a motion for modification of sentence, which the

Superior Court denied on September 16, 2011. (D.I. 12 at 2). Petitioner appealed, and the

Delaware Supreme Court dismissed the appeal as untimely on December 2, 2011. (D.I. 12 at 2).

        On May 5, 2014, Delaware’s Office of Defense Services (“OPD”) filed a motion for post-

conviction relief pursuant to Delaware Superior Court Criminal Rule 61 (“Rule 61 motion”) on

Petitioner’s behalf. (D.I. 15 at A361). The Superior Court denied the Rule 61 motion on

April 20, 2015, and denied his motion for reargument on June 17, 2015. (D.I. 12 at 2). The

Delaware Supreme Court affirmed the Superior Court’s denial of Petitioner’s Rule 61 motion on

December 9, 2015. (D.I. 12 at 2).

        On September 21, 2016, the OPD filed a § 2254 Petition on Petitioner’s behalf, asserting

that Petitioner’s lack of knowledge of an evidence scandal at the Office of the Chief Medical

Examiner (“OCME”) was material to his decision to plead guilty and, therefore, his guilty plea

was involuntary pursuant to Brady v. United States, 397 U.S. 742, 748 (1970). (D.I. 2). Petitioner

also argues that the Delaware Supreme Court made unreasonable findings of fact during his post-


                                                   1
conviction appeal regarding OCME misconduct. The State filed an Answer asserting that the

Petition should be dismissed as time-barred or, alternatively, because the claims are meritless.

(D.I. 12). Petitioner filed a Reply, asserting that the Petition should be deemed timely filed after

applying § 2244(d)(1)(D) and the doctrine of equitable tolling. (D.I. 18).

       A.      OCME Criminal Investigation

       The relevant information regarding the OCME evidence mishandling is set forth below:

               In February 2014, the Delaware State Police (“DSP”) and the
               Department of Justice (“DOJ”) began an investigation into criminal
               misconduct occurring in the Controlled Substances Unit of
               the OCME.

               The investigation revealed that some drug evidence sent to
               the OCME for testing had been stolen by OCME employees in
               some cases and was unaccounted for in other cases. Oversight of the
               lab had been lacking, and security procedures had not been
               followed. One employee was accused of “dry labbing” (or declaring
               a test result without actually conducting a test of the evidence) in
               several cases. Although the investigation remains ongoing, to date,
               three OCME employees have been suspended (two of those
               employees have been criminally indicted), and the Chief Medical
               Examiner has been fired.

               There is no evidence to suggest that OCME employees tampered
               with drug evidence by adding known controlled substances to the
               evidence they received for testing in order to achieve positive results
               and secure convictions. That is, there is no evidence that the OCME
               staff “planted” evidence to wrongly obtain convictions. Rather, the
               employees who stole the evidence did so because it in fact consisted
               of illegal narcotics that they could resell or take for personal use.

Brown v. State, 108 A.3d 1201, 1204-05 (Del. 2015).

II.    PETITION IS NOT TIME-BARRED

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) prescribes a one-

year period of limitations for the filing of habeas petitions by state prisoners, which begins to run

from the latest of:




                                                  2
                (A) the date on which the judgment became final by the conclusion
                of direct review or the expiration of the time for seeking such
                review;

                (B) the date on which the impediment to filing an application created
                by State action in violation of the Constitution or laws of the United
                States is removed, if the applicant was prevented from filing by such
                State action;

                (C) the date on which the constitutional right asserted was initially
                recognized by the Supreme Court, if the right has been newly
                recognized by the Supreme Court and made retroactively applicable
                to cases on collateral review; or

                (D) the date on which the factual predicate of the claim or claims
                presented could have been discovered through the exercise of due
                diligence.

28 U.S.C. § 2244(d)(1). AEDPA’s limitations period is subject to statutory and equitable tolling.

See Holland v. Florida, 560 U.S. 631, 645 (2010) (equitable tolling); 28 U.S.C. § 2244(d)(2)

(statutory tolling).

        Petitioner’s § 2254 Petition, filed in 2016, is subject to the one-year limitations period

contained in § 2244(d)(1). See Lindh v. Murphy, 521 U.S. 320, 336 (1997). The State contends

that the starting date for the limitations period is July 22, 2010, the date on which Petitioner’s

conviction became final. (D.I. 12 at 7). Petitioner, however, appears to assert that he is entitled

to a later starting date for AEDPA’s limitations period – April 15, 2014 – under § 2244(d)(1)(D),

because that is the date on which the State began to notify defendants in certain active cases about

the OCME evidence misconduct. (D.I. 18 at 2).

        In order to determine if the April 15, 2014 revelation of the OCME misconduct constitutes

a newly discovered factual predicate warranting a later starting date for the limitations period under

§2244(d)(1)(D), the Court must first distill Petitioner’s OCME misconduct argument to its core.

The argument appears to be two-fold. First, Petitioner asserts a twist on the typical Brady v.

Maryland, 373 U.S. 83 (1963) claim by alleging that the State’s affirmative representation that it


                                                  3
had fulfilled its Brady v. Maryland obligation when, in fact, it did not disclose the at-that-time

undiscovered OCME misconduct, violated his constitutional rights and affected his ability to

voluntarily enter a guilty plea. Second, he contends that the Delaware state courts should have

deemed his guilty plea involuntary under Brady v. United States, 397 U.S. 742, 748 (1970) due to

the State’s failure to disclose the Brady v. Maryland evidence, i.e., the OCME misconduct. In

short, Petitioner asserts that his lack of knowledge about the OCME misconduct is vital to his

habeas claim because that lack of knowledge rendered his guilty plea involuntary and unknowing

under Brady v. United States.

       Pursuant to Brady v. United States, a guilty plea is considered involuntary if it is “induced

by threats (or promises to discontinue improper harassment), misrepresentation (including

unfulfilled or unfillable promises), or perhaps by promises that are by their nature improper as

having no proper relationship to the prosecutor’s business (e.g. bribes).” Brady, 397 U.S. at 755.

A violation of Brady v. Maryland occurs when the government fails to disclose evidence materially

favorable to the accused, including both impeachment evidence and exculpatory evidence. 3

See United States v. Bagley, 473 U.S. 667, 676 (1985). For purposes of the inquiry under

§ 2244(d)(1)(D), whether or not the OCME misconduct affected, or could have affected,

Petitioner’s decision to plead guilty depends on whether the drugs in his case were tested by the

OCME and the results were provided to him prior to entering a plea. Therefore, in order to trigger

a later starting date under § 2244(d)(1)(D) for this involuntary plea/Brady v. Maryland claim,

Petitioner must show that (1) the drug evidence in his case was tested by the OCME and he



3
       A petitioner establishes a Brady v. Maryland violation by showing that: (1) the evidence at
       issue was favorable to the accused, either because it was exculpatory or it had impeachment
       value: (2) the prosecution suppressed the evidence, either willfully or inadvertently; and
       (3) the evidence was material. See Strickler v. Greene, 527 U.S. 263, 281-82 (1999);
       Lambert v. Blackwell, 387 F.3d 210, 252 (3d Cir. 2004).


                                                4
received the results of the test before entering a plea; and (2) exercising due diligence, he could

not have learned that the evidence in his case may have been part of the compromised drug

evidence involved in the OCME scandal until April 15, 2014. For the following reasons, the Court

concludes that Petitioner has met this burden.

       First, the State provided the OCME report to Petitioner on April 7, 2011, and he pleaded

guilty on June 21, 2011. (D.I. 7 at 3; D.I. 12 at 2). Second, facts sufficient to provide a basis for

a good faith claim that state employees engaged in impermissible conduct were not available to

defense counsel until April 15, 2014 when, as part of its Brady v. Maryland obligation, the State

informed Petitioner and other defendants that all drug evidence housed at the lab was susceptible

to compromise. 4 (D.I. 18 at 2).

       Given these circumstances, the Court concludes that AEDPA’s limitations period in this

case began to run on April 15, 2014. 5 Accordingly, to comply with the one-year limitations period,


4
       Although the Delaware State Police (“DSP”) began its investigation into compromised
       drug evidence on January 15, 2014, and the Deputy Attorney General’s office informed
       defense counsel on February 21, 2014 that an investigation into the evidentiary practices
       at the OCME had started on February 20, 2014, the Court concurs with Petitioner’s
       contention that sufficient facts for the instant argument were not available until the State
       provided the relevant information on April 15, 2015. See Biden: Investigation of State
       Medical Examiner’s Drug Lab Reveals Systemic Failings, Urgent Need for Reform, Dep’t
       of       Justice,      Att’y        Gen.’s        Website      (June       19,       2014),
       https://news.delaware.gov/2014/06/19/biden-investigation-of-state-medical-examiners-
       drug-lab-reveals-systemic-failings-urgent-need-for-reform/.
5
       The State relies on Harmon v. Johnson, 2016 WL 183899, at *3 (D. Del. Jan. 14, 2016) to
       support its argument that § 2254(d)(1)(D) is inapplicable and therefore cannot trigger a
       later starting date in Petitioner’s case. The Court disagrees as Harmon is distinguishable.
       Harmon argued that his conviction should be vacated because the State violated Brady v.
       Maryland by failing to disclose its knowledge of the OCME drug evidence scandal during
       his plea process and by waiting until long after his conviction in 2012 to disclose the
       tampering. See Harmon, 2016 WL 183899, at *2-3. Because the drug evidence in Harmon
       was never sent to the OCME for testing, the court found that the revelation of the OCME
       scandal in 2014 could not constitute a new factual predicate for Harmon’s substantive
       Brady v. Maryland claim. Id. Here, unlike Harmon, Petitioner argues that the alleged lack
       of knowledge of the OCME misconduct was material to his decision to plead guilty,


                                                 5
Petitioner had to file his § 2254 petition by April 15, 2015. See Wilson v. Beard, 426 F.3d 653

(3d Cir. 2005) (holding that Federal Rule of Civil Procedure 6(a) and (e) applies to federal habeas

petitions); Phlipot v. Johnson, 2015 WL 1906127, at *3 n.3 (D. Del. Apr. 27, 2015) (AEDPA’s

one-year limitations period is calculated according to the anniversary method, i.e., the limitations

period expires on the anniversary of the triggering event).

        Petitioner did not file the instant § 2254 Petition until September 21, 2016, approximately

one year and four months after the expiration of AEDPA’s statute of limitations. Therefore, the

Petition is time-barred, unless the limitations period can be statutorily or equitably tolled.

See Holland v. Florida, 560 U.S. 631, 645 (2010)(equitable tolling); 28 U.S.C. § 2244(d)(2)

(statutory tolling).

        A.      Statutory Tolling

        Pursuant to § 2244(d)(2), a properly filed application for state collateral review tolls

AEDPA’s limitations period during the time the application is pending in the state courts, including

any post-conviction appeals, provided that the application is filed during AEDPA’s one-year

limitations period. Swartz v. Meyers, 204 F.3d 417, 424-25 (3d Cir. 2000). The limitations period,

however, is not tolled during the ninety days a petitioner has to file a petition for a writ of certiorari

in the United States Supreme Court regarding a judgment denying a state post-conviction motion.

See Stokes v. Dist. Attorney of Philadelphia, 247 F.3d 539, 542 (3d Cir. 2001). Here, when

Petitioner filed his Rule 61 motion on May 5, 2014, twenty days of the limitations period had

already expired. The Rule 61 motion tolled the limitations period from June 20, 2014 December



        thereby rendering his guilty plea involuntary under Brady v. United States. In addition,
        unlike in Harmon, the drug evidence in Petitioner’s case was sent to the OCME for further
        testing after the initial field test, and Petitioner received a copy of the OCME report prior
        to pleading guilty. Thus, given these circumstances, the Court concludes that the revelation
        of the OCME scandal constitutes a new factual predicate for Petitioner’s instant argument.


                                                    6
9, 2015, the date on which the Delaware Supreme Court affirmed the Superior Court’s denial of

the motion. The limitations clock started to run again on December 10, 2015, and ran another 286

days until Petitioner filed the instant Petition on September 21, 2016. At that point in time, there

were fifty-nine days remaining in AEDPA’s limitations period. Thus, the Petition is timely filed,

and the Court will proceed to review the claims in the Petition.

III.   STANDARD OF REVIEW

       When a state’s highest court has adjudicated a federal habeas claim on the merits, the

federal court must review the claim under the deferential standard contained in 28 U.S.C.

§ 2254(d). A claim has been “adjudicated on the merits” for the purposes of 28 U.S.C. § 2254(d)

if the state court decision finally resolves the claim on the basis of its substance, rather than on a

procedural or some other ground. See Thomas v. Horn, 570 F.3d 105, 115 (3d Cir. 2009). Pursuant

to 28 U.S.C. § 2254(d), federal habeas relief may only be granted if the state court’s decision was

“contrary to, or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States,” or the state court’s decision was an

unreasonable determination of the facts based on the evidence adduced in the trial. See 28 U.S.C.

§ 2254(d)(1) & (2); see also Williams v. Taylor, 529 U.S. 362, 412 (2000); Appel v. Horn,

250 F.3d 203, 210 (3d Cir. 2001). This deferential standard of § 2254(d) applies even “when a

state court’s order is unaccompanied by an opinion explaining the reasons relief has been denied”;

as recently explained by the Supreme Court, “it may be presumed that the state court adjudicated

the claim on the merits in the absence of any indication or state-law procedural principles to the

contrary.” Harrington v. Richter, 562 U.S. 86, 98-100 (2011).

       Finally, a federal court must presume that the state court’s determinations of factual issues

are correct. See 28 U.S.C. § 2254(e)(1); see also Appel, 250 F.3d at 210. This presumption of

correctness applies to both explicit and implicit findings of fact, and is only rebutted by clear and


                                                  7
convincing evidence to the contrary. See 28 U.S.C. § 2254(e)(1); see also Campbell v. Vaughn,

209 F.3d 280, 286 (3d Cir. 2000); Miller-El v. Cockrell, 537 U.S. 322, 341 (2003) (stating that the

clear and convincing standard in § 2254(e)(1) applies to factual issues, whereas the unreasonable

application standard of § 2254(d)(2) applies to factual decisions).

IV.    DISCUSSION

       Petitioner presented the argument in Claim One to the Superior Court in his Rule 61

motion, which the Superior Court denied as meritless. On post-conviction appeal, the Delaware

Supreme Court found that the Superior Court should have denied Petitioner’s Rule 61 motion as

procedurally barred under Delaware Superior Court Criminal Rule 61(i)(1) because it was filed

more than one year after the judgment of conviction was final. See Banks, 2015 WL 8481972,

at *1. The Delaware Supreme Court, however, alternatively concluded that Petitioner’s Rule 61

motion lacked merit, opining

               none of the defendants have pled any basis to avoid the effect of
               their voluntary and knowing plea of guilty and none has suffered an
               unjust conviction. Indeed, many of the defendants pled guilty before
               the OCME did any testing in their case. Thus, the Superior Court’s
               decision aligns with our decisions in, among other cases, Ira Brown
               v. State, Anzara Brown v. State, and Aricidiacono v. State.

Banks, 2015 WL 8481972, at *1.

       In this proceeding, the State contends that the Court should deny Claim One as procedurally

barred, due to the Delaware Supreme Court’s application of Rule 61(i)(1). (D.I. 12 at 13-14).

Although an alternative decision on the merits does not prevent a federal habeas court from relying

on a state court’s enforcement of a state procedural bar, given the significance of the issue involved

in this case, the Court will review Claim One under § 2254(d). See, e.g., Wyn v. Pierce, 2016 WL

6462132, at *7 (D. Del. Oct. 27, 2016).




                                                  8
       A.      Claim One: Unreasonable Application of Brady v. United States.

       In his introduction to Claim One, Petitioner asserts that:

               The Delaware Supreme Court unreasonably failed to identify and/or
               apply the overarching federal law governing the voluntariness of a
               guilty plea. Nowhere in its decision did the court even cite to any
               federal law – constitutional or otherwise. Accordingly, it made no
               findings of fact specific to [Petitioner’s] case and conducted no
               voluntariness analysis. Instead, the court simply cited to its prior
               decisions, notably Aricidiacono v. State, and concluded that
               [Petitioner] was not entitled to relief because he did not plead any
               basis to avoid the effect of [his] voluntary and knowing plea of
               guilty and [he] has not suffered an unjust conviction. To the extent
               the court’s decision could be construed as incorporating the law and
               facts from Aricidiacono by reference, it incorporated an
               unreasonable application of well-established Federal law . . . .

(D.I. 7 at 2) (internal quotation marks, citations, and footnotes omitted).

       The Court rejects Petitioner’s argument that the Delaware Supreme Court unreasonably

applied clearly established federal law by citing to Aricidiacono v. State, 125 A.3d 677 (Del. 2015)

rather than directly to Brady v. United States. The Delaware Supreme Court’s Aricidiacono

decision properly cites and articulates the Brady v. United States’ standard for determining the

voluntariness of guilty pleas. See Aricidiacono, 125 A.3d at 679. By citing and applying

Aricidiacono when denying Petitioner’s Brady v. United States argument, the Delaware Supreme

Court appropriately relied on Delaware caselaw articulating the proper federal standard applicable

to Petitioner’s Claim. See Fahy v. Horn, 516 F.3d 169, 196 (3d Cir. 2008) (finding that Supreme

Court of Pennsylvania’s decision was not “contrary to” clearly established federal law because it

appropriately relied on its own state court cases which articulated the proper standard derived from

Supreme Court precedent).       Thus, the issue as to whether the Delaware Supreme Court

unreasonably applied Brady v. United States in holding that Petitioner’s plea was not rendered

involuntary by his lack of knowledge about, and the State’s late disclosure of, the OCME

misconduct is properly before the Court.


                                                  9
        In Claim One, Petitioner contends that the Delaware Supreme Court did not comply with

the requirement of Brady v. United States that “all of the relevant circumstances surrounding” the

plea must be considered when assessing if his plea was voluntary. (D.I. 7 at 15). He asserts that

the Delaware Supreme Court erred by focusing on Petitioner’s admission of guilt during the plea

colloquy, contending that a “defendant’s recitals on the record at the time he entered his guilty

plea do not foreclose proof at a later time that those themselves were involuntary,” and “the

assessment of such proof does not involve any question of guilt or innocence.” (D.I. 7 at 15).

Specifically, he alleges that,

                [i]n addition to the OCME misconduct itself, the State’s failure to
                disclose that misconduct can render an otherwise voluntary plea
                invalid. Each individual prosecutor has a duty to learn of any
                favorable evidence known to others acting on the government’s
                behalf in the case, including police. This duty extends beyond police
                to any investigating agency. The court previously found and the
                State conceded that evidence of the misconduct at [the] OCME was
                Brady v. Maryland material[6] in that it was relevant to
                impeachment. Even though, through no fault of the prosecutor, this
                evidence was not provided to [Petitioner], the State represented to
                him that it had satisfied its Brady obligation. Accordingly, the
                deceitful nature of the misconduct by a member of the prosecution
                team led to the prosecutor’s misrepresentation to [Petitioner]. He
                was entitled to presume that prosecutors ha[d] discharged their
                official duties [] because they told him they had. Thus, assuming,
                arguendo, the State does not generally have a constitutional

6
        Petitioner’s instant argument that the State’s assertion it had fulfilled its Brady v. Maryland
        obligation constituted an affirmative misrepresentation for Brady v. United States is a twist
        on the typical Brady v. Maryland argument. In many of the Rule 61 proceedings involving
        the OCME misconduct initially filed in the Delaware state courts, one of the primary
        arguments was that the State violated the defendant’s rights under Brady v. Maryland by
        failing to disclose the ongoing misconduct at the OCME at the time their cases were
        pending. See State v. Miller, 2017 1969780, at *6 (Del. Super. Ct. May 11, 2017). The
        Delaware courts rejected this argument pursuant to United States v. Ruiz, 536 U.S. 622,
        629 (2002), explaining that the State does not have a constitutional requirement to disclose
        material impeachment evidence prior to a defendant entering a guilty plea. See Miller,
        2017 WL 1969780, at *7. The Court presumes that Petitioner’s acknowledgement in this
        proceeding that the “State does not generally have a constitutional obligation to provide
        Brady material prior to the guilty plea” is due to the Delaware state courts’ rejection of the
        “typical” Brady v. Maryland argument.


                                                  10
               obligation to provide Brady material prior to the guilty plea, this
               Court must recognize, as does the United States Supreme Court, that
               the State does have a constitutional obligation not to mislead a
               defendant.

(D.I. 7 at 25-26) (internal quotations mark, citations, and footnotes omitted).

       Citing to the First Circuit’s decision in Ferrara v. United States, 456 F.3d 278 (1st Cir.

2006), 7 Petitioner asserts that the OCME misconduct rendered his guilty plea involuntary because

it was egregious, antedated Petitioner’s plea, is imputed to the State, and was material to

Petitioner’s choice to plead guilty. (D.I. 7 at 23-29). In Ferrara, the First Circuit held that a

defendant may “collaterally attack his sentence on the ground that his guilty plea was not knowing

or voluntary if his claim is based on evidence not available to him at the time of the plea,” without

distinguishing between evidence that is newly discovered and evidence that was withheld as a

result of a Brady v. Maryland violation. Ferrara, 456 F.3d at 289. The Ferrara Court established

a two-prong test for determining if a defendant has a right to rescind his guilty plea because of

newly discovered government misconduct: (1) egregious impermissible government misconduct

antedated the entry of the plea; and (2) the misconduct influenced the defendant’s decision to plead

guilty or, in in other words, the misconduct was material to that choice. See Ferrara, 456 F.3d at

290.

       Petitioner presented essentially the same argument to the Delaware Supreme Court on post-

conviction appeal, which denied the argument as meritless. Because the Delaware Supreme Court



7
       The United States District Court for the District of Massachusetts has applied Ferrara’s
       two-step approach in numerous proceedings brought under 28 U.S.C. § 2255 where the
       movants sought to revoke their guilty pleas based on the misconduct of forensic scientist
       Annie Dookhan. In those cases, the movants generally sought to vacate their sentences by
       arguing that their guilty pleas were obtained in violation “of the Due Process Clause of the
       Fifth Amendment because of the government’s failure to disclose the full range of
       Dookhan’s malfeasance.” United States v. Wilkins, 943 F. Supp. 2d 248, 254 (D. Mass.
       2013).


                                                 11
in Petitioner’s case relied on Aricidiacono when it denied instant argument, the Court will also

reference Aricidiacono when analyzing the Delaware Supreme Court’s decision under

§ 2254(d)(1).

       In Aricidiacono, the Delaware Supreme Court rejected the defendants’ due process

argument that their pleas were involuntary under Brady v. United States, explaining:

                [T]he defendants here submitted no evidence to suggest a natural
                inference that any misconduct at the OCME (or lack of knowledge
                of that conduct) coerced or otherwise induced the defendants to
                falsely plead guilty.

                Tellingly, the defendants do not in any way argue that the State knew
                about the problems at the OCME when they pled guilty and failed
                to disclose those problems; that the State engaged in any coercive or
                improper behavior to procure their pleas; or that any of the
                defendants in fact gave a false admission. The last point bears
                reiteration: not one of the defendants argues that she was not in fact
                not in possession of illegal narcotics and that her plea was false.
                Rather the suggestion is solely that the defendants would not have
                pled or would have gotten better deals if they had known of the
                problems at the OCME.

Aricidiacono, 125 A.3d at 679. The Aricidiacono Court also rejected the argument – which was

premised on the First Circuit’s decision in Ferrara – that the defendants’ pleas were rendered

involuntary due to the “egregious” OCME misconduct that antedated their pleas, because none of

the defendants asserted that they “were not in fact telling the truth when they freely admitted their

factual guilt.” Aricidiacono, 125 A.3d at 680. Describing Ferrara’s “egregious misconduct”

rationale as “gloss on Brady v. United States,” the Delaware Supreme Court refused to “embrace”

the defendants’ “egregious misconduct” argument. Nevertheless, the Delaware Supreme Court

noted that “even if there was conduct at the OCME that could be said to be egregious, we have

determined, in accordance with our prior reasoning in Ira Brown v. State and Anzara Brown v.

State, that this conduct did not materially affect any of the pleas.” Aricidiacono, 125 A.3d at 680

n.24. The Delaware Supreme Court opined:


                                                 12
               Put simply, the defendants were unable to identify any equitable
               reason why they should not be held to their pleas. We have no doubt
               that the defendants and their counsel wish they had known of the
               problems at the OCME when the defendants voluntarily admitted
               their guilt and used their acceptance of responsibility to get charges
               dropped and secure sentences far below the statutory maximum. It
               may be the case that knowing about the OCME problems would
               have given the defendants more bargaining leverage. But that
               possibility is not a basis for concluding that the defendants were
               unfairly convicted after a voluntary plea. Each of these defendants
               had every opportunity to claim that she was in fact not guilty, to
               contend that she did not possess illegal drugs, and to go to trial. To
               this day, not one advances the contention that she was in fact
               innocent.

Aricidiacono, 125 A.3d at 681.

       With respect to the Court’s § 2254(d)(1) inquiry in this case, both parties acknowledge that

the clearly established federal law governing the voluntariness of guilty plea claims is the standard

articulated in Brady v. United States. Petitioner, however, argues that the Court should incorporate

Ferrara’s approach and consider undisclosed “egregious government misconduct” preceding the

entry of a guilty plea as a relevant circumstance under Brady v. United States, namely, a

misrepresentation that induced Petitioner to enter a guilty plea. The Court is not persuaded. First,

Ferrara does not constitute “clearly established federal law” because it is not a decision issued by

the United States Supreme Court. Second, the Court has not uncovered any Supreme Court

precedent adopting Ferrara’s rationale equating “egregious undisclosed government misconduct”

with a misrepresentation capable of rendering a guilty plea involuntary. 8 And finally, while


8
       In addition to the reasons set forth in the text of the Opinion, the following three
       circumstances demonstrate why the Ferrara decision has limited applicability in this
       particular context. First, the defendant in Ferrara asserted he was actually innocent of the
       charge to which he pled guilty; Petitioner has not asserted his factual innocence.
       See Ferrara, 384 F. Supp. 2d 384, 388 (D. Mass. 2005). Second, the prosecutor in Ferrara
       was actively involved in witness manipulation and suppression of affirmative evidence
       directly related to the defendant’s innocence; here, the State was not aware of the OCME
       misconduct when Petitioner entered his plea and did not actively suppress that information.
       See Ferrara, 456 F.3d at 291 (the “outrageous conduct” in Ferrara consisted of


                                                 13
Petitioner correctly states that the Third Circuit cited Ferraro in a footnote, 9 the Court has not

found any Third Circuit case law mirroring Ferrara’s holding or explicitly adopting its reasoning.

Indeed, at least one federal district court has criticized Ferrara as an overly “expansive

interpretation of the relevant language from Brady v. United State.” 10 Hasbajrami v. United States,

2014 WL 4954596, at *3 (E.D.N.Y. Oct. 2, 2014).

       Even if Petitioner’s argument is not considered to be premised specifically on Ferrara, but

rather, on general due process principles established in Brady v. United States, he is not entitled to

habeas relief. In Brady v. United States, the Supreme Court determined that a guilty plea is not

rendered invalid merely because it is entered to avoid a harsher sentence, explaining:

               A plea of guilty entered by one fully aware of the direct
               consequences, including the actual value of any commitments made
               to him by the court, prosecutor, or his own counsel, must stand
               unless induced by threats (or promises to discontinue improper
               harassment), misrepresentation (including unfulfilled or
               unfulfillable promises), or perhaps by promises that are by their
               nature improper as having no proper relationship to the prosecutor’s
               business (e.g. bribes).

Brady v. United States, 397 U.S. at 755; see also Tollett v. Henderson, 411 U.S. 258, 267 (1973)

(explaining a defendant may challenge a conviction based on a guilty plea on the ground that the

plea was not “voluntary and intelligent.”); Hill v. Lockhart, 474 U.S. 52, 56 (1985) (noting that the



       manipulating a witness, and then “represent[ing] to the court and the defense that the
       witness was going to confirm [a] story” inculpating the defendant in a murder plot, when
       in fact the witness had provided the government with affirmative evidence of the
       defendant’s innocence.). Finally, the evidence in Ferrara was exculpatory because it
       directly implicated the defendant’s innocence; as explained in the text of the Opinion, the
       OCME misconduct constituted impeachment evidence. See Ferrara, 456 F.3d at 292.
9
       See United States v. Piper, 525 F. App’x 205, 209 n.5 (3d Cir. 2013).

10
       Interestingly, “[o]f the federal courts to have addressed post-conviction petitions under
       Brady and Ferrara in the wake of the Dookhan scandal, not one has vacated a guilty plea.”
       Castro v. United States, 272 F. Supp. 3d 268, 274 (D. Mass. 2017).


                                                 14
“longstanding test for determining the validity of a guilty plea is whether the plea represents a

voluntary and intelligent choice among the alternative choices of action open to the defendant.”).

The Supreme Court has noted that a plea is involuntary if it is induced by “actual or threatened

physical harm or by mental coercion overbearing the will of the defendant,” or if the defendant is

so “gripped” by fear or hope of leniency that he cannot “rationally weigh the advantages of going

to trial against the advantages of pleading guilty.” Brady v. United States, 397 U.S. at 750 A

plea, however, is not involuntary “whenever motivated by the defendant’s desire to accept the

certainty or probability of a lesser penalty rather than face a wider range of possibilities extending

from acquittal to conviction and a higher penalty authorized by law for the crime charged.” Id. at

751.

       Significantly, “the voluntariness of [a defendant’s] plea can be determined only by

considering all of the relevant circumstances surrounding it.” Brady v. United States, 397 U.S. at

749. While the Supreme Court has not articulated a list of the “relevant circumstances” to be

considered when assessing the voluntariness of a plea, the Supreme Court has noted that a plea is

not unintelligent just because later events prove that going to trial may have been a wiser choice:

               Often the decision to plead guilty is heavily influenced by the
               defendant’s appraisal of the prosecution’s case against him and by
               the apparent likelihood of securing leniency should a guilty plea be
               offered and accepted. Considerations like these frequently present
               imponderable questions for which there are no certain answers;
               judgments may be made that in the light of later events seem
               improvident, although they were perfectly sensible at the time. The
               rule that a plea must be intelligently made to be valid does not
               require that a plea be vulnerable to later attack if the defendant did
               not correctly assess every relevant factor entering into his decision.
               A defendant is not entitled to withdraw his plea merely because he
               discovers long after the plea has been accepted that his calculus
               misapprehended the quality of the State’s case or the likely penalties
               attached to alternative courses of action. More particularly, absent
               misrepresentation or other impermissible conduct by state agents, a
               voluntary plea of guilty intelligently made in the light of the then



                                                 15
               applicable law does not become vulnerable because later judicial
               decisions indicate that the plea rested on a faulty premise.

Brady v. United States, 397 U.S. at 756–57. The Supreme Court has reaffirmed this principle

while underscoring the inherent risk of entering a guilty plea, stating

               the decision to plead guilty before the evidence is in frequently
               involves the making of difficult judgments. All the pertinent facts
               normally cannot be known unless witnesses are examined and cross-
               examined in court. Even then the truth will often be in dispute. In
               the face of unavoidable uncertainty, the defendant and his counsel
               must make their best judgment as to the weight of the State’s case
               . . . . Waiving trial entails the inherent risk that the good-faith
               evaluations of a reasonably competent attorney will turn out to be
               mistaken either as to the facts or as to what a court’s judgment might
               be on given facts.

McMann v. Richardson, 397 U.S. 759, 769-70 (1970). 756. The Supreme Court has also advised

that,

               [t]he rule that a plea must be intelligently made to be valid does not
               require that plea be vulnerable to later attack if the defendant did not
               correctly assess every relevant factor entering into his decision. A
               defendant is not entitled to withdraw his plea merely because he
               discovers long after the plea has been accepted that his calculus
               misapprehended the quality of the State’s case.

Brady v. United States, 397 U.S. at 757. In other words, “the Constitution, in respect to a

defendant’s awareness of relevant circumstances, does not require complete knowledge of the

relevant circumstances, but permits a court to accept a guilty plea . . . despite various forms of

misapprehension under which a defendant might labor.” United States v. Ruiz, 536 U.S. 622, 630

(2002) (emphasis added).

        Finally, it is well-settled that a petitioner challenging the voluntary nature of his plea on

habeas review faces a heavy burden. See Zilich v. Reid, 36 F.3d 317, 320 (3d Cir. 1994). The

“representations of the defendant, his lawyer, and the prosecutor at [a plea] hearing, as well as any

findings made by the judge accepting the plea, constitute a formidable barrier in any subsequent



                                                 16
collateral proceedings. Solemn declarations in open court carry a strong presumption of verity.

Blackledge v. Allison, 431 U.S. 63, 73–74 (1977). Significantly, there is

               no requirement in the Constitution that defendant must be permitted
               to disown his solemn admissions in open court that he committed
               the act with which he is charged simply because it later develops
               that the state would have had a weaker case than the defendant had
               thought or that the maximum penalty then assumed applicable has
               been held inapplicable in subsequent judicial decisions.

Brady v. United States, 397 U.S. at 757.

       After reviewing the Delaware Supreme Court’s decision within the aforementioned legal

framework, the Court concludes that the Delaware Supreme Court did not unreasonably apply

Brady v. United States and its progeny by holding that Petitioner’s lack of knowledge about the

OCME misconduct did not render his guilty plea involuntary. 11 Instead, the Delaware Supreme

Court considered the “relevant circumstances” required by Brady v. United States when assessing

the voluntariness of Petitioner’s plea. For instance, the Delaware Supreme Court considered the

substantial benefit Petitioner derived from pleading guilty, as demonstrated by its statement that,

“[a]s to [the other] defendants, the State notes the substantial benefits the defendants obtained by

the plea process, with most defendants obtaining a plea to a greatly reduced set of charges and to

sentences far below that which they could have received had they gone to trial.” Aricidiacono,

125 A.3d at 680. Here, Petitioner reduced his potential overall period of incarceration, because




11
       In this proceeding, Petitioner states that “his present claim does not contradict the
       statements he made during his plea colloquy,” and he also states that he is not contradicting
       “any assertion made during the plea colloquy that the attorney did so advise him [of the
       rights he was waiving by entering the plea].” (D.I. 7 at 21 & n.82). Given Petitioner’s
       concession, the Court accepts as correct the Delaware Supreme Court’s determination that
       Petitioner freely admitted his guilt during the plea colloquy, thereby rendering an
       independent analysis of Petitioner’s plea colloquy under Blackledge unnecessary.


                                                17
the State dropped four of the six charges against Petitioner in exchange for his guilty plea. 12

(D.I. 12 at 1, 2, 4).

          Additionally, the Delaware Supreme Court stated it was “adher[ing]” to its prior decision

in Brewer v. State in rejecting Petitioner’s argument 13 and, in Brewer, the Delaware Supreme Court

opined:

                 In his guilty plea colloquy, Brewer affirmed that he was “guilty of
                 possession with intent to deliver cocaine.” At no point has Brewer
                 argued that he was actually innocent. As we emphasized in
                 affirming the denial of Brewer’s first motion for postconviction
                 relief, Brewer’s guilty plea was knowing and voluntary. Brewer is
                 therefore bound by the statements he made to the Superior Court
                 before his plea was accepted and he is prevented from reopening his
                 case to make claims that do not address his guilt and involve
                 impeachment evidence that would only be relevant at trial.

                 Brewer’s reliance on decisions based upon language in Brady v.
                 United States does not change this result. In Brady, the United
                 States Supreme Court held that “a voluntary plea of guilty
                 intelligently made in the light of the then applicable law does not
                 become vulnerable because later judicial decisions indicate that the
                 plea rested on a faulty premise.” The Court clarified that “[o]f
                 course, the agents of the State may not produce a plea by actual or
                 threatened physical harm or by mental coercion overbearing the will
                 of the defendant.” As long as the defendant can “with the help of
                 counsel, rationally weigh the advantages of going to trial against
                 the advantages of pleading guilty,” the Court determined there
                 is no constitutional cause for concern.

                 Brewer has failed to allege any improper coercion that
                 undermined his ability to rationally weigh the advantages or
                 disadvantages of trial. Nothing in Brewer’s opening brief
                 suggests that he was strong-armed by State agents. Instead,
                 Brewer claims that the positive OCME drug results were a

12
          Petitioner was charged with trafficking cocaine (10 to 50 grams), maintaining a vehicle for
          keeping controlled substances, possession of a narcotic schedule II controlled substance
          within 1000 feet of school property, possession of drug paraphernalia, driving a vehicle
          while under the influence of alcohol and/or drugs, and driving while suspended or revoked.
          (D.I. 12 at 1). He pleaded guilty to trafficking cocaine (10 to 50 grams) and DUI. (D.I. 12
          at 2).
13
          Aricidiacono, 125 A.3d at 680.


                                                  18
                 significant factor in his decision to plead guilty and that he
                 would not have pled guilty if he had known of the misconduct at
                 the OCME. Brewer fails, however, to tie any of the OCME
                 misconduct to the facts of his case. Brewer has not shown that
                 his guilty plea was the result of improper coercion and does not
                 claim to be actually innocent.

Brewer v. State, 119 A.3d 42 (Table), 2015 WL 4606541, at *2-*3 (Del. July 30, 2015) (emphasis

added).

          The Brewer excerpt demonstrates that, as clearly mandated by Brady v. United States, the

Delaware Supreme Court considered whether Petitioner entered the plea upon the advice of

counsel.     The excerpt also demonstrates that the Delaware Supreme Court considered, but

concluded, that the unrelated general OCME misconduct did not amount to improper coercion, nor

did it affect Petitioner’s awareness of the direct consequences of pleading guilty. The Delaware

Supreme Court explained that “the defendants here submitted no evidence to suggest a natural

inference that any misconduct at the OCME (or lack of knowledge of that conduct) coerced or

otherwise induced the defendants to falsely plead guilty.” Aricidiacono, 125 A.3d at 679. As the

Court explains in its discussion regarding Claim Two, the Delaware Supreme Court reasonably

determined the facts by concluding that Petitioner failed to demonstrate that his case was tainted

by the OCME misconduct. Consequently, the Delaware Supreme Court’s refusal to issue a per se

determination that the general existence of OCME misconduct was sufficient to render Petitioner’s

guilty plea involuntary, without proof that there was any actual OCME misconduct with respect to

the evidence in Petitioner’s case, did not violate Brady v. United States.

          Similarly, the Delaware Supreme Court did not violate Brady v. United States by placing

great significance on Petitioner’s admission of guilt during the plea colloquy, because it considered

this fact in conjunction with Petitioner’s failure to assert his factual innocence during or after the

plea. An admission of guilt “is entitled to significant (albeit not dispositive) weight when, as now,



                                                 19
[a defendant] seeks to vacate that plea through a collateral attack.” Wilkins, 754 F.3d at 30. “Such

an admission is especially compelling because [he] neither attempts to explain it away nor makes

any assertion of factual innocence.” Id.

       Given Petitioner’s failure to demonstrate a link between the misconduct and his case,

Petitioner’s unawareness of the unrelated general OCME misconduct only amounted to one of the

“various forms of misapprehension under which a defendant might labor.” 14 See Ruiz, 536 U.S.

at 630. As Petitioner concedes, and the body of Delaware caselaw concerning the OCME

misconduct demonstrates, the OCME investigation constitutes impeachment evidence that would

only be useful if Petitioner had decided to go to trial. See Ira Brown, 108 A.3d at 1206-07. In

Ruiz, the United States Supreme Court specifically held that the Government is not constitutionally

required to disclose material impeachment evidence prior to entering a plea agreement with a

criminal defendant. See Ruiz, 536 U.S. at 633. The Ruiz Court explained:

               It is particularly difficult to characterize impeachment information
               as critical information of which the defendant must always be aware
               prior to pleading guilty given the random way in which such
               information may, or may not, help a particular defendant. The
               degree of help that impeachment information can provide will
               depend upon the defendant’s own independent knowledge of the


14
       Indeed, Petitioner could have gone to trial, or sought permission to enter a plea of nolo
       contendere, which would have permitted him to accept punishment for the charged offense
       without admitting his guilt. See Del. Super. Ct. Crim. R. 11(2)(b) (“A defendant may plead
       nolo contendere or guilty without admitting the essential facts constituting the offense
       charged with the consent of the court. Such a plea shall be accepted by the court only after
       due consideration of the views of the parties and the interest of the public in the effective
       administration of justice.”); see also North Carolina v. Alford, 400 U.S. 25, 37 (1970)
       (“[W]hile most pleas of guilty consist of both a waiver of trial and an express admission of
       guilt, the later element is not a constitutional requisite to the imposition of criminal penalty.
       An individual accused of crime may voluntarily, knowingly, and understandingly consent
       to the imposition of a prison sentence even if he is unwilling or unable to admit his
       participation in the acts constituting the crime.”). Petitioner did not do so, and the Delaware
       Superior Court was permitted to rely on his solemn admission that he committed the acts
       alleged by the State in rejecting his argument that the OCME misconduct rendered his plea
       involuntary. See Brady v. United States, 397 U.S. at 757.


                                                  20
                prosecution’s potential case – a matter that the Constitution does not
                require prosecutors to disclose.

Ruiz, 536 U.S. at 629. The Supreme Court also recently reaffirmed that “a guilty plea makes [case-

related constitutional defects that occurred prior to the entry of the guilty plea] irrelevant to the

constitutional validity of the conviction,” “[b]ecause the defendant has admitted the charges

against him.” Class v. United States, 138 S.Ct. 798, 805-06 (2018).

        As suggested by the aforementioned jurisprudence, if unknown non-exculpatory conduct

at the OCME was not material to a defendant’s decision to plead guilty, that same non-exculpatory

conduct cannot provide a basis for rendering a defendant’s counseled decision to enter a guilty

plea involuntary, especially when that defendant participated in a plea colloquy in open court,

freely acknowledged his guilt, and has not asserted his factual innocence. Although knowledge of

the OCME misconduct would have provided Petitioner with “more bargaining leverage,” it cannot

be said that the lack of that knowledge rendered his guilty plea involuntary. Rather, Petitioner’s

argument amounts only to a miscalculation of the strength of the State’s case.

        In sum, the Court concludes that the Delaware Supreme Court did not unreasonably apply

Brady v. United States in holding that Petitioner’s lack of knowledge about the OCME misconduct

did not render his guilty plea involuntary. Accordingly, the Court will deny Claim One for failing

to satisfy § 2254(d)(1). 15


15
        Given the Court’s conclusion that Petitioner’s lack of knowledge about the OCME
        misconduct did not “induce” him to plead guilty, it will refrain from addressing:
        (1) whether misconduct engaged in by forensic lab employees and, in particular, the OCME
        misconduct in this case, can be imputed to the State; and (2) whether the State committed
        an affirmative misrepresentation when it informed Petitioner it has satisfied its Brady v.
        Maryland obligation. (D.I. 7 at 28-29; D.I. 16 at 7). Nevertheless, as an aside, the Court
        notes (without holding) that the Delaware Supreme Court’s implicit rejection of
        Petitioner’s imputation argument cannot be said to be based on an unreasonable application
        of clearly established federal law. Because the Supreme Court has never addressed
        whether a toxicologist is a member of the prosecution’s team, on habeas review, a federal
        court must defer to a state court’s decision that a toxicologist is not a member of the team.


                                                 21
       B.      Claim Two: Unreasonable Finding of Fact

       In affirming the Superior Court’s denial of Petitioner’s Rule 61 motion, the Delaware

Supreme Court made the following observations about the misconduct at the OCME:

               In 2014 an investigation by the Delaware State Police and the
               Department of Justice revealed that some OCME employees had
               stolen drug evidence stored at the OCME due in large part to flawed
               oversight and security. To date, those problems, although including
               substantial evidence of sloppiness and allegations of “drylabbing,”
               do not in any way involve evidence-planting. To the contrary, much
               of the uncovered misconduct seemed to be inspired by the reality
               that the evidence seized from defendants in fact involved illegal
               narcotics, and the temptation this provided to certain employees to
               steal some of that evidence for their personal use and for resale.
               Those problems have now been discussed in several judicial
               opinions, and in publicly available investigative reports.

Aricidiacono, 125 A.3d at 677-78. The Delaware Supreme Court held that “the poor evidence-

handling practices at the OCME, however regrettable,” did not entitle defendants who had freely

admitted their guilt when pleading guilty to relief. Id. at 678-79. The Delaware Supreme Court

then stated, even if it assumed that the conduct at the OCME amounted to egregious government

misconduct, “this conduct did not materially affect any of the pleas.” Id. at 680 n.24

       In Claim Two, Petitioner contends that the Delaware Supreme Court “incorporated

unreasonable [factual] findings” from Aricidiacono that “minimized the OCME misconduct and


       See, e.g., Sargent v. Sec’y Florida Dep’t of Corr., 480 F. App’x 523, 530 (11th Cir. 2012);
       Smith v. Massey, 235 F.3d 1259, 1272 (10th Cir. 2000), overruled on other grounds by
       Neill v. Gibson, 278 F.3d 11044 (10th Cir. 2001). In addition, a number of courts that have
       considered the rogue actions of a law enforcement officer – who was part of the prosecution
       team – have found an exception to the “imputation rule” where the officer’s criminal
       activity was known exclusively to the officer himself, even though such evidence might be
       favorable to the defendant. See Arnold v. McNeil, 622 F. Supp. 2d 1294, 1313-14 (M.D.
       Fla. 2009) (collecting cases); Com v. Scott, 5 N.E.3d 530, 543 (Mass. 2014). And finally,
       even though the actions of other government agencies should be imputed to the prosecution
       when determining the prosecution’s obligation to turn over Brady v. Maryland material in
       the discovery context, there is no Supreme Court precedent holding that the actions of other
       government agencies should be imputed to the prosecution when analyzing the
       voluntariness of a plea under Brady v. United States.


                                                22
belittled the unrealistic burden of proof it placed on the petitioners.” (D.I. 7 at 19). Petitioner

appears to be dissatisfied with the state courts’ description of the specific instances of OCME

misconduct, as indicated in his chart depicting “State Court’s Unreasonable Findings” versus

“Actual Facts.” (D.I. 7 at 20-23). He asserts that the state courts’ findings “either contradicted or

understated significant facts in the record.” (D.I. 7 at 30). In short, Petitioner appears to contend

that the Delaware Supreme Court unreasonably determined there was an insufficient link between

the OCME misconduct and his case. (D.I. 7 at 18).

       Because Claim Two challenges the factual basis of the Delaware Supreme Court’s

decision, the relevant inquiry is whether that decision was “based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding.” 28

U.S.C. § 2254(d)(2). In making this determination, the Court must presume that the Delaware

Supreme Court’s factual findings are correct unless rebutted by clear and convincing evidence.

See 28 U.S.C. § 2254(e)(1). After reviewing Petitioner’s argument in context with the record, the

Court concludes that Petitioner has failed to provide clear and convincing evidence rebutting the

Delaware Supreme Court’s factual determination that Petitioner failed to demonstrate a sufficient

link between the general OCME misconduct and his case. Theresa Moore was the chemist who

tested the drugs in this case. Petitioner concedes that the there is no evidence that she engaged in

misconduct, but asserts that her credibility was compromised because “she was on the list of

potential witnesses in the Daneshgar case who had credibility issues.” (D.I. 7 at 11, 28). He also

asserts that, “knowledge that the lab was infested with employees suspected of fraud and/or

stealing evidence and that Moore’s own credibility was compromised would have provided

valuable ammunition for perforating the credibility of Moore and her report.” (D.I. 7 at 28). These

statements fall far short of demonstrating a sufficient nexus between any misconduct that took

place at the OCME and the evidence in his case. Additionally, the police field office tested the


                                                 23
off-white colored rock substance they seized, which tested positive for the presence of crack

cocaine. (D.I. 12 at 3). While there was a discrepancy between the weight of the field tested

cocaine (26 grams) and the weight listed in the OCME report (21.07 grams), Petitioner was

charged with, and pleaded guilty to, trafficking in cocaine in the amount of 10-50 grams. (D.I. 12

at 1-2). In other words, the discrepancy did not affect the charge for which he was indicted or to

which he pled. Considering all of these circumstances together with Petitioner’s failure to assert

his factual innocence, the Court cannot conclude that the Delaware Supreme Court unreasonably

determined the facts by holding that the existence of overall misconduct at the OCME was

insufficient to establish that Petitioner’s case was tainted by the same misconduct.

       As explained by the Superior Court in State v. Irwin, just one of the over 700 Delaware

post-conviction cases involving the OCME misconduct, and relied on by the Aricidiacono Court:16

               To the extent that there are discrepancies between the drugs seized
               from a defendant and those tested by the lab, the individual possibly
               responsible for that conduct has not been identified. [] [A]s best the
               Court can ascertain, and the parties have not provided evidence to
               the contrary, none of the cases in other jurisdictions that have led to
               the investigation of a particular crime lab have ever resulted in all of
               the evidence being found unreliable and inadmissible simply
               because that evidence was stored or tested at the lab that has been
               compromised.

                                  *               *               *

               There is no evidence to date to suggest that proper testing of drugs
               submitted did not occur, or that the chemists were submitting false
               reports, or that critical evidence was withheld by the lab, or that
               there was any misconduct by the police in violation of a defendant’s
               rights. When the smoke clears, what we have is a lab that suffered
               from systematic failures in protocol resulting in evidence being
               stolen, for either sale or personal consumption, and in some

16
       Citing Irwin, the Aricidiacono Court stated that, “[i]n our prior decisions, we found that
       when defendants freely admitted their guilt by admitting that they possessed illegal
       narcotics, their lack of knowledge that the OCME’s evidence-handling practices were
       seriously flawed and that some OCME employees had engaged in malfeasance, did not
       invalidate their pleas.” Aricidiacono, 125 A.3d at 678-78.


                                                 24
               instances replaced with other drugs. While the defendants urge this
               Court to find any evidence stored at the OCME drug lab is ipso facto
               unreliable due to a lapse in management and protocol, the Court
               finds that such a blanket ruling is inappropriate.

State v. Irwin, 2014 WL 6734821, at *7, *9 (Del. Super. Ct. Nov. 17, 2014). Accordingly, the

Court will deny Claim Two.

       C.      Request for Evidentiary Hearing

       Petitioner “requests that this Court conduct an evidentiary hearing and allow full briefing

on his claim.” (D.I. 2; D.I. 7 at 29-30). Additionally, if the Court fails to grant him habeas relief,

Petitioner asks the Court to “order the State to retest evidence; order the State to produce evidence

envelopes, all chain of custody records and any other discovery related to the evidence and its

handling.” (D.I. 7 at 29-30). Having determined that the instant Petition does not warrant relief

under § 2254(d)(1) and (2), the Court will deny Petitioner’s request for an evidentiary hearing and

additional discovery.    See Schriro v. Landrigan, 550 U.S. 465, 474 (2007) (“Because the

deferential standards prescribed by § 2254 control whether to grant habeas relief, a federal court

must take into those standards in deciding whether an evidentiary hearing is appropriate.”).

V.     CERTIFICATE OF APPEALABILITY

       A district court issuing a final order denying a § 2254 petition must also decide whether to

issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011). A certificate of appealability

is appropriate when a petitioner makes a “substantial showing of the denial of a constitutional

right” by demonstrating “that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S.

473, 484 (2000).




                                                 25
       The Court has concluded that Petitioner’s habeas claims do not warrant relief. In the

Court’s view, reasonable jurists would not find this conclusion to be debatable. Accordingly, the

Court declines to issue a certificate of appealability.

VI.    CONCLUSION

       For the reasons discussed, Petitioner’s Application For A Writ Of Habeas Corpus Pursuant

To 28 U.S.C. § 2254 is DENIED without an evidentiary hearing. An appropriate Order will be

entered.




                                                  26
